Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 21, 2010, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant and four codefendants were involved in a brutal attack upon two females during which their property was forcibly taken. In satisfaction of the charges against him, defendant pleaded guilty to attempted robbery in the second degree and waived his right to appeal. In accordance with the terms of the plea agreement, he was sentenced to six years in prison, to be followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se *1292submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ., Mercure, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.